DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites the limitations “and the adjustable member and the base member are resiliently compressible toward each other” and “wherein the control assembly includes an elastically deformable control member”, and Claim 4 recites the limitation “wherein the control member enables resilient compression of the adjustable member and the base member toward each other”. These limitations are not recited in the specification, specifically the terms “resiliently compressible” and “elastically deformable”. The specification describes the compressibility of the control member in Paragraphs [0173, 0175-0176, 0180-0184, & 0186], but does not disclose the resilient compressibility of the members toward each other, or the elastic deformability of the control member. These limitations must be added to the specification. Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities and should be amended as follows:
“1. (Currently Amended) An expandable implant, comprising:      a base member;      an adjustable member adjustably coupled to the base member and movable between a first, collapsed position, and a second, expanded position; and     a control assembly including a control shaft and an elastically deformable control member received on the control shaft, wherein the elastically deformable control member comprises a first, rigid portion and a second, deformable portion defining a planar surface configured to slidingly engage the adjustable member, wherein manipulation of the control shaft causes relative movement of the adjustable member relative to the base member; and      wherein the base member and the adjustable member are coupled together at least in part via the control assembly such that the control shaft is rotationally fixed relative to the base member and the adjustable member, and the adjustable member and the base member are resiliently compressible toward each other
13 is objected to because of the following informalities: In Line 4, the word --and-- should be added after the semicolon. In Line 7, the word --and-- should be added after the semicolon. Appropriate correction is required.
Claim 16 is objected to because of the following informalities: In Line 3, the word --and-- should be added after the semicolon. In Line 9, the word --and-- should be added after the semicolon. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 11, 13-17 & 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Predick et al. (US PG Pub No. 2017/0367842) in view of Reo (US PG Pub No. 2008/0288077).
Regarding Claim 1, 3-6, & 11, Predick et al. discloses an expandable implant (10, Figs 1-9C, Paragraphs [0059-0073]), comprising: a base member (bottom endplate 12, Fig. 2); an adjustable member (top endplate 14, Fig. 2) adjustably coupled to the base member (Paragraph [0060]) and movable between a first, collapsed position (Figs. 1 & 4), and a second, expanded position (Figs. 2 & 5); a control assembly (16, 20, 22, Paragraph [0060]) including a rigid control shaft (shaft 16), wherein manipulation of the control shaft causes relative movement of the adjustable member relative to the base 
Predick et al. does not disclose that the adjustable member and the base member are resiliently compressible toward each other, wherein the control member is elastically deformable and configured to enable resilient compression of the adjustable member and the base member toward each other, wherein the rigid control shaft is made of a metal, and wherein the control member is made of a polymer. Predick et al. does disclose in Paragraphs [0058 & 0073] that “According to various exemplary embodiments, the components of the implants disclosed herein may be made of any suitable material(s), including a variety of metals, plastics, composites, or other suitable 
Reo discloses various embodiments of a spinal implant assembly, wherein the embodiments comprise an upper bone-contacting endplate, a lower bone-contacting endplate, and a compressible central core member therebetween (Paragraph [0020]). Reo discloses in Paragraph [0063] that suitable materials for the endplates include such biologically acceptable materials as titanium, titanium alloys (e.g., with aluminum or tungsten or the like), stainless steels, certain ceramics, and certain polymers (engineering plastics, filled polymers, or reinforced polymers), where one particularly suitable material is a widely known titanium alloy. Reo further discloses in Paragraph [0087] that one particular central core member as seen in Fig. 15 is a composite core member (276) having an outer layer (278) made from a thermoplastic elastomer (TPE), and an inner portion (280) comprising a suitable hydrogel, viscous fluid, or other fluid. Reo discloses that the core member of Fig. 14 is made from a thermoplastic elastomer (TPE) such as a polycarbonate-urethane TPE having, e.g., a Shore value of 50 D to 60 D, e.g. 55 D, such as the commercially available TPE, Bionate (Paragraphs [0084-0086]). Reo teaches in Paragraph [0117] that by providing a compressible core between two rigid metal endplates, the implant is able to “absorb slightly more energy than the native disc.”.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the implant of Predick such that the 
Regarding Claims 13-15, Predick et al. discloses an expandable implant (10, Figs 1-9C, Paragraphs [0059-0073]), comprising: a base member (bottom endplate 12, Fig. 2); an adjustable member (top endplate 14, Fig. 2) adjustably coupled to the base member (Paragraph [0060]) and movable between a first, collapsed position (Figs. 1 & 4), and a second, expanded position (Figs. 2 & 5); and a control assembly (16, 20, 22, Paragraph [0060]) including a rigid control shaft (shaft 16) and a control member (first and second partially spherical control members 20 & 22, Fig. 3) configured to slidably engage the adjustable member (Figs. 4-6, Paragraph [0067]), wherein rotation of the control shaft causes relative movement of the adjustable member relative to the base member (Paragraph [0060]); and wherein the control member comprises a planar surface (flat portions 104 & 110, Figs. 3, Paragraph [0065]) configured to wedgingly engage the adjustable member (Figs. 4-6, based on the common definition of “wedging” which is “to position into a narrow space”).
Predick et al. does not disclose wherein the control member comprises a compressible portion being more compressible than a remainder of the implant. Predick et al. does disclose in Paragraphs [0058 & 0073] that “According to various exemplary embodiments, the components of the implants disclosed herein may be made of any suitable material(s), including a variety of metals, plastics, composites, or other suitable 
Reo discloses various embodiments of a spinal implant assembly, wherein the embodiments comprise an upper bone-contacting endplate, a lower bone-contacting endplate, and a compressible central core member therebetween (Paragraph [0020]). Reo discloses in Paragraph [0063] that suitable materials for the endplates include such biologically acceptable materials as titanium, titanium alloys (e.g., with aluminum or tungsten or the like), stainless steels, certain ceramics, and certain polymers (engineering plastics, filled polymers, or reinforced polymers), where one particularly suitable material is a widely known titanium alloy. Reo further discloses in Paragraph [0087] that one particular central core member as seen in Fig. 15 is a composite core member (276) having an outer layer (278) made from a thermoplastic elastomer (TPE), and an inner portion (280) comprising a suitable hydrogel, viscous fluid, or other fluid. Reo further discloses in Paragraphs [0084-0086] that one particular central core member as seen in Fig. 14 is a solid core member made from a thermoplastic elastomer (TPE) such as a polycarbonate-urethane TPE having, e.g., a Shore value of 50 D to 60 D, e.g. 55 D, such as the commercially available TPE, Bionate (Paragraphs [0084-0086]). Reo teaches in Paragraph [0117] that by providing a compressible core between two rigid metal endplates, the implant is able to “absorb slightly more energy than the native disc.”.

Regarding Claims 16-17 & 20, Predick et al. discloses an expandable implant (10, Figs 1-9C, Paragraphs [0059-0073]), comprising: a first support member (bottom endplate 12, Fig. 2); a second support member (top endplate 14, Fig. 2) movably coupled to the first support member (Paragraph [0060]); and a first control portion (slot 74, Fig. 5) interfacing with a second control portion (partially spherical control member 20, Fig. 3) to selectively move the first support member relative to the second support member (Paragraph [0063]); wherein the first support member (12) comprises the second control portion (20) (Figs. 4-6), wherein the first control portion (74) engages the second control portion (20) by way of co-facing surfaces (flat portions 104 of 20 extend adjacent to corresponding surfaces of the slot 74, Fig. 6), wherein the co-facing surfaces are parallel to each other (Fig. 6) and angled relative to a direction of expansion of the implant (Fig. 6), and wherein the first control portion (74) includes a first slot parallel to a co-facing surface (Fig. 5).
Predick et al. does not disclose that at least one of the first control portion and the second control portion has increased compressibility relative to other portions of the implant. Predick et al. does disclose in Paragraphs [0058 & 0073] that “According to various exemplary embodiments, the components of the implants disclosed herein may 
Reo discloses various embodiments of a spinal implant assembly, wherein the embodiments comprise an upper bone-contacting endplate, a lower bone-contacting endplate, and a compressible central core member therebetween (Paragraph [0020]). Reo discloses in Paragraph [0063] that suitable materials for the endplates include such biologically acceptable materials as titanium, titanium alloys (e.g., with aluminum or tungsten or the like), stainless steels, certain ceramics, and certain polymers (engineering plastics, filled polymers, or reinforced polymers), where one particularly suitable material is a widely known titanium alloy. Reo further discloses in Paragraph [0087] that one particular central core member as seen in Fig. 15 is a composite core member (276) having an outer layer (278) made from a thermoplastic elastomer (TPE), and an inner portion (280) comprising a suitable hydrogel, viscous fluid, or other fluid. Reo further discloses in Paragraphs [0084-0086] that one particular central core member as seen in Fig. 14 is a solid core member made from a thermoplastic elastomer (TPE) such as a polycarbonate-urethane TPE having, e.g., a Shore value of 50 D to 60 D, e.g. 55 D, such as the commercially available TPE, Bionate (Paragraphs [0084-0086]). Reo teaches in Paragraph [0117] that by providing a compressible core between two rigid metal endplates, the implant is able to “absorb slightly more energy than the native disc.”.
. 

Allowable Subject Matter
Claims 7-8, 10 & 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
In regards to Applicant’s arguments, filed 12/03/21, with respect to the Specification objection: As seen in the office action above, the specification objection has been upheld as the specification lacks antecedent basis for the Claim 1 limitations “and the adjustable member and the base member are resiliently compressible toward each other” and “wherein the control assembly includes an elastically deformable control member”, and the Claim 4 limitation “wherein the control member enables resilient compression of the adjustable member and the base member toward each other”. The specification should be amended to include these limitations. 

In regards to Applicant’s arguments, filed 12/03/21, with respect to Claims 1-6, 9, 11 & 13-20 rejected under Predick in view of Reo: As a first matter, to clarify, the non-final rejection of said claims included a typographical error in the header of the rejection and said claims were rejected, as stated by the Applicant in the arguments, under 35 U.S.C. 103, not 102(a)(1), as evidenced in the actual rejection itself. As a second matter, regarding independent Claim 1, the arguments as presented by the Applicant have been fully considered but are moot based on the new grounds of rejection based on the newly amended claims. As a third matter, regarding independent Claim 13, the Applicant’s arguments have been fully considered but are not persuasive. The newly added “wedgingly engage” language is taught by the combination of Predick in view of Reo as stated above. The implant of Predick comprises a base member (bottom endplate 12, Fig. 2); an adjustable member (top endplate 14, Fig. 2) adjustably coupled to the base member (Paragraph [0060]), and a control assembly (16, 20, 22, Paragraph [0060]) including a rigid control shaft (shaft 16) and a control member (first and second partially spherical control members 20 & 22, Fig. 3) configured to slidably engage the adjustable member (Figs. 4-6, Paragraph [0067]), wherein the control member (both 20 & 22) comprises a planar surface (flat portion 104 of 20; flat portion 110 of 22, Fig. 3, Paragraph [0065]) configured to wedgingly engage the adjustable member (as seen best in Fig. 6, based on the common definition of “wedging” which is “to position into a narrow space”, the flat portions 104 & 110 of 20 & 22 wedgingly engage the surrounding 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775